Citation Nr: 0923346	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  06-07 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating higher than 30 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel

INTRODUCTION

The Veteran had active military service from December 1987 to 
September 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
in New Orleans, Louisiana, which, in pertinent part, granted 
the Veteran's claim for service connection for PTSD, 
assigning an initial disability rating of 30 percent.  The 
Veteran expressed disagreement with the assigned disability 
rating and perfected a substantive appeal.

In March 2009, the Veteran testified at a video conferencing 
hearing over which the undersigned Acting Veterans Law Judge 
presided.  A transcript of the hearing has been associated 
with the Veteran's claims file.  During the hearing, the 
Veteran submitted additional evidence and waived his right to 
have the RO initially consider it.  See 38 C.F.R. §§ 20.800, 
20.1304(c) (2008).  

During the March 2009 video conference hearing, the Veteran 
raised the issue of entitlement to a total disability rating 
based upon individual unemployability (TDIU) and submitted 
additional evidence with respect to that claim.  The Board 
does not have jurisdiction of this issue as it has not been 
adjudicated by the RO.  The issue is, therefore, referred to 
the RO for appropriate action.


FINDING OF FACT

The Veteran's PTSD symptoms have caused occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships.  


CONCLUSION OF LAW

The criteria for a 70 percent rating disability rating, and 
no higher, for PTSD, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veteran's PTSD claim arises from his disagreement with 
the initial disability rating following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records, VA treatment records, 
Social Security Administration records, and private medical 
records are of record.  The Veteran has been afforded a 
personal hearing and has been medically evaluated in 
conjunction with his increased rating claim.  All identified 
and available treatment records have been secured.  The 
duties to notify and assist have been met.

Increased disability rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2008); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

There is a distinction between an appeal of an original or 
initial rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) -- that the 
present level of the Veteran's disability is the primary 
concern in a claim for an increased rating and that past 
medical reports should not be given precedence over current 
medical findings -- does not apply to the assignment of an 
initial rating for a disability when service connection is 
awarded for that disability.  Fenderson, 12 Vet. App. at 126. 
Instead, where a Veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992). 

The Veteran's PTSD is currently rated pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).  Anxiety disorders, which 
include PTSD, are rated under the criteria set forth in 
Diagnostic Code 9440.  Both disorders are evaluated under the 
General Rating Formula for Mental Disorders, which provides 
that a 100 percent disability rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent disability rating requires occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased disability rating, the adjudicator 
must consider all symptoms of a Veteran's service-connected 
mental condition that affect the level of occupational or 
social impairment.  Id. at 443. 

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers). 

A GAF score of 61-70 indicates some mild symptoms or some 
difficulty in social, occupational, or school function, but 
generally functioning well, with some meaningful 
interpersonal relationships.  

A physician's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage disability rating is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126 (West 2002); VAOPGCPREC 10-95 (Mar. 
1995); 60 Fed. Reg. 43186 (1995).

The Board sees the Veteran's medical records indicate that he 
has a history of substance abuse.  He has not claimed any 
substance abuse disorder to be service connected - including 
as part and parcel of his service-connected psychiatric 
disorder (namely, his PTSD).  VA's General Counsel has 
confirmed that direct service connection for a disability 
that is a result of a claimant's abuse of alcohol or drugs is 
precluded for purposes of all VA benefits for claims, as 
here, filed after October 31, 1990.  See VAOPGCPREC 7-99 
(June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).  See also 38 
U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.301(a) and (d).  
Further, in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that compensation could not be 
awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) 
either for a primary alcohol abuse disability incurred during 
service or for any secondary disability that resulted from 
primary alcohol abuse during service.  Id., at 1376.  

The Federal Circuit accepted there can be service connection 
for compensation for an alcohol or drug abuse disability 
acquired as secondary to, or as a symptom of, a non-willful 
misconduct, service-connected disability.  But the Federal 
Circuit went on to point out that Veterans may only recover 
if they can "adequately establish that their alcohol or drug 
abuse disability is secondary to or is caused by their 
primary service-connected disorder."  Id., at 1381.  An award 
of compensation on such a basis would only result "where 
there is clear medical evidence establishing the alcohol or 
drug abuse disability is indeed caused by a Veteran's primary 
service-connected disability, and where the alcohol or drug 
abuse disability is not due to willful wrongdoing."  Id.

Here, though, the Veteran does not have a service-connected 
disability, in particular his psychiatric disability (PTSD), 
which includes substance abuse as one of its attendant 
symptoms.  Therefore, any functional and other impairment 
attributable to any substance abuse disorder cannot be 
considered as grounds for increasing the rating for his 
psychiatric disorder (PTSD).  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)).

In September 2002, the RO granted the Veteran's claim for 
service connection and assigned an initial 30 percent 
disability rating effective January 23, 2002, the date the RO 
received the Veteran's claim.

The Veteran's VA treatment records from April 2002 to June 
2002 include mental health notes describing his PTSD 
symptoms.  These outpatient treatment records included 
symptoms of impulsive behavior; avoidance; high-risk sexual 
behavior; perfectionist behavior during manic episode; 
depressive aspects classic with the exception of increased 
food consumption; suicidal and homicidal ideations; 
hallucinations; sleeping too much; eating too much; feeling 
helpless, hopeless, and worthless; crying spells; isolating 
himself; having recurrent memories; violent and self-
destructive behavior; racing thoughts; being irritable and 
"antsy nervous;" having resentment, agitation, trust 
problems, vindictive attitude, and avoidance; re-experiencing 
(intrusive thoughts, nightmares, flashbacks, physiological 
and psychological reactivity); numbing/avoidance (avoidance 
of thoughts, feelings, conversations, places, people, 
situations, that are reminders of trauma, loss of interest in 
activities, emotional detachment, sense of foreshortened 
future); and hyperarousal (sleep difficulty, poor 
concentration, irritability, hypervigilence).  The GAF scores 
during this period ranged from 45 to 75.

A VA examination report dated in July 2002 provides that the 
Veteran had the following subjective symptoms associated with 
his PTSD:  having great concern for children because of his 
own experiences; intrusive thoughts; nightmares and 
remembrances of traumatic events; difficulty sleeping; 
varying ability to concentrate; mood cycles; depression 
lasting up to 4 months; mood swings controlled by Depakote.  
On examination, he was oriented in all spheres; there was no 
evidence of memory loss; there were no obsessive or religious 
behaviors; his rate and flow of speech was satisfactory; he 
showed no evidence of mania or depression; there was no 
history of panic attacks; his anxiety manifested as worry 
regarding his social situation; he reported no delusions or 
hallucinations when sober.  The examiner assigned a GAF of 65 
for PTSD.

VA outpatient treatment records dated from August 2002 to 
November 2002 include mental health notes describing his PTSD 
symptoms.  The symptoms included serious depression; serious 
anxiety or tension; suicidal ideation; eating too much; fair 
concentration; challenged memory; poor sleep; nightmares; 
hypervigilence; isolation; homelessness; and auditory 
hallucinations.  It was indicated that the Veteran's claims 
to be disabled and unable to work had merit.

A January 2003 letter from a VA readjustment counseling 
specialist describes the Veteran's PTSD symptoms as including 
sleep disturbances, nightmares, anxiety, hypervigilence, 
isolation, depressed mood, and homelessness; and also reports 
the Veteran's being unstable, unemployed, having no friends, 
having difficulty in establishing social relationships, 
having difficulty sleeping, having trust issues, and having 
anxiety.

A VA examination report dated in January 2003 shows that the 
Veteran reported becoming depressed and having "chaotic" 
sleep during those times, his mood and sleep varying over 
time; having a good appetite; having energy at a fair level; 
and occasional suicidal ideations with no plans towards 
carrying it out.  He also reported anxiety, distrust of 
others, being especially sensitive to abuse, difficulty with 
relationships and employment, isolating himself, and moods 
oscillating between hypomanic and depressed.

VA outpatient treatment records dated from February 2003 to 
May 2003 show the Veteran as having serious anxiety or 
tension, but no suicidal ideation; and that his PTSD was very 
significantly affecting his work and social life, as his 
anxiety would make getting and keeping jobs and friendships 
difficult if not impossible.  The reports note marked 
restriction of activities of daily living, extreme 
difficulties in maintaining social functioning, marked 
difficulties in maintaining concentration, persistence, or 
pace, and repeated episodes of decompensation, each of 
extended duration.  

A June 2003 Social Security Administration decision regarding 
the Veteran's claim for benefits found that the Veteran had 
not engaged in substantial gainful activity since January 
2002; that the medical evidence established that the Veteran 
had severe impairment due to depression and PTSD; that the 
severity of these impairments was such that it was expected 
to preclude employment him from working for at least 12 
months; that the Veteran's substance abuse disorder was not a 
factor; and that the Veteran had been disabled since January 
2002.  Furthermore, the report noted that the Veteran had 
appetite disturbance with weight gain; sleep disturbance or 
almost no sleep without medication; decreased energy; 
feelings of guilt or worthlessness; difficulty concentrating; 
hallucinations, delusions, or paranoid thinking; 
hyperactivity; pressure of speech, flight of ideas; easy 
distractibility; episodic periods manifested by both 
depressive and manic syndromes; recurrent and intrusive 
recollections of traumatic events.  It also noted that the 
Veteran was angry, fearful, anxious, and tearful; that he has 
difficulty with social functioning and concentration, 
persistence and pace and episodes of decompensation; and that 
he is frequently afraid to leave his house.

A VA outpatient treatment record dated in July 2004 from the 
Veteran's treating VA physician provides that the Veteran's 
PTSD and bipolar disorder rendered him completely and 
permanently disabled.

A VA examination report dated in April 2005 shows that the 
Veteran's current symptoms included two re-experiencing, four 
avoidance, and four arousal symptoms; nightmares twice a 
week; distressing memories causing significant anger and 
self-doubt; difficulty maintaining sleep; mild irritability; 
exaggerated startle; hypervigilence.  It also provided that 
the Veteran's PTSD symptoms impaired his ability to trust and 
relate to others; and that he was socially isolated, not 
having any romantic relationships, friends, or contact with 
his family.  It also noted the Veteran's positive progress in 
his college program.  It described the Veteran as alert and 
oriented to time place, person, and situation; neatly groomed 
with good hygiene; of average affect; normal speech; having 
no delusions or hallucinations; denying suicidal or homicidal 
ideations; and having a GAF score of 60.

VA outpatient treatment records dated from November 2003 to 
February 2005 include mental health notes describing his PTSD 
symptoms.  In July 2004 his mood was described as "feeling 
good," his sleep as fair with medication, nightmares as 
infrequent, his appetite as excessive, and his memory and 
concentration as having some problems.  In September 2004 his 
mood was described as "okay," his sleep as good with 
medication, his memory was getting better, and that his 
concentration was not as good as the Veteran wanted it to be.

A September 2006 letter from a counselor at the university 
where the Veteran is a student provides that the Veteran was 
in therapy and was maintaining class participation and his 
grade point average.

A VA outpatient treatment record dated in January 2007 shows 
that the Veteran's mood was good, his appetite was good, his 
memory was coming and going, and his concentration was fair 
and variable.  It reported the Veteran's fear of becoming 
hypomaniac as well as his denial of suicidal or homicidal 
ideation or hallucinations.

During an August 2007 hearing at the RO, the Veteran provided 
that he was currently carrying 12 hours of coursework on the 
college level towards an accounting degree and that he lived 
alone in an apartment.  He provided that he previously had a 
roommate, but that they did not have discussions or do things 
together.  He provided that he did not attend social 
gatherings and that he had not done anything with his family 
in years.  He provided that he was making academic progress, 
although not with honors.  He also provided that he gets 4 to 
6 hours of sleep per night and that he had "night terrors."  

An October 2007 note from the Veteran's treating VA physician 
provides that the Veteran's PTSD symptoms caused him to be 
suspicious of others, isolating, hypervigilent, frequently 
depressed, struggling with motivation, having difficulty with 
sleeping, and having nightmares.  It also provided that he 
had no friends even though he had been going to the same 
college for two years and that he would periodically become 
suicidal.  It further provided that while the Veteran was not 
totally impaired, he was significantly and chronically 
impaired; and that while he was a full-time student, he 
struggled to keep up.

The Veteran's records from his university counseling show 
that, in January 2008, he expressed being considerably or 
extremely timid or shy; ill at ease with others; lacking 
friends; feeling shy with the opposite sex; blaming, 
criticizing or condemning of others; staying by himself a 
lot; feeling tense or nervous; having problems with family, 
spouse, or significant other; being overweight; and having 
problems with anxiety.  He expressed being slightly or 
moderately feeling depressed; being easily embarrassed; 
feeling on the verge of tears; being discouraged; having 
trouble keeping conversations going; feeling hopeless; having 
headaches; having an upset stomach; having sexual problems; 
being upset by academic concerns; using alcohol and drugs; 
and having stress related to work and school. 

The Veteran's VA treatment records include a February 2008 
note describing his mood as pretty good, his sleep as having 
improved, his nightmares as persistent, his appetite as good, 
his memory as variable with forgetfulness, and his 
concentration as fair to good.  It also provides that the 
Veteran was irritable but with no suicidal or homicidal 
ideations.

In his March 2009 hearing testimony, the Veteran provided 
that his attending college is essentially part of his 
treatment -a means of addressing his social isolation.  He 
expressed his inability to secure employment, even though he 
has a bachelor's degree and is working on a master's.  The 
Veteran further provided that as to his daily life, there 
were days when he was unable to get off the couch, that he 
lacked motivation, especially towards keeping his house 
clean, and that he neither made nor received phone calls.

On review, the Board finds that the competent medical 
evidence of record is probative of a PTSD disability picture 
that more nearly approximates the criteria for a 70 percent 
disability rating.  In this regard, the evidence shows that 
the since filing his claim, the Veteran's PTSD has primarily 
been manifested by evidence of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Notably, the Veteran first 
reported suicidal and homicidal ideations as early as April 
2002.

The Board further finds that a higher disability rating of 
100 percent is not warranted at any time during the 
applicable appellate period.  Significantly, the evidence 
does not show that the Veteran's PTSD is manifested by 
symptoms suggestive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.

Rather, the evidence shows that the Veteran is able to 
successfully progress through a college program of academic 
study.  Although the record indicates that the Veteran has a 
history of delusions or hallucinations, as well as suicidal 
and homicidal ideations, they have not been persistent, but 
have been occasional.  And, although there is some indication 
of record that the Veteran has some memory problems, he is 
clearly able to complete his college courses, and there is 
nothing of record to suggest that the Veteran has the sort of 
memory loss that would include the names of relatives, his 
occupation, or his own name.  Moreover, the October 2007 VA 
outpatient treatment record established that while the 
Veteran was significantly and chronically impaired, he was 
not totally impaired.  As such, his symptoms have not, at any 
time during the relevant time period, risen to the level 
contemplated by the criteria for a 100 percent disability 
rating.

Thus, the Board concludes that the criteria for a higher 
disability rating of 70 percent for PTSD are met or nearly 
approximated as of the date of the Veteran's claim.

The Veteran is competent to describe his PTSD symptomatology.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 
3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose the severity of his PTSD because he has not been 
shown to have the requisite medical expertise.  See, e.g., 
See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular disability rating 
commensurate with the average earning capacity impairment.  
38 C.F.R. § 3.321(b)(1) (2008).  The criterion for such an 
award is a finding that the case presents an exceptional or 
unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Board must 
address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Here, the Board finds that a referral for an increased 
disability rating on an extraschedular basis is not 
warranted.  In this regard, although the Veteran has been 
occasionally hospitalized for his PTSD, it has not been 
frequent.  According to the Veteran's March 2009 hearing 
testimony, he is still in college pursuing an accounting 
degree.  In any event, the Board finds that the disability 
picture presented by the Veteran's service-connected PTSD is 
not so exceptional or unusual as to render impractical the 
application of regular schedular standards.  Thus, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating higher of 70 percent for PTSD is 
granted, subject to the laws and regulations governing the 
payment of VA compensation.  




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


